MADSEN & ASSOCIATES, CPA’s Inc. 684 East Vine St, Suite 3 Certified Public Accountants and Business ConsultantsMurray, Utah 84107 Telephone 801 268-2632 Fax 801-262-3978 Board of Directors Morgan Mining Corp CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-1/A of our report dated January 5, 2010, relating to the financial statements of Morgan Mining Inc., and to the reference to our Firm under the caption “Experts” in the Prospectus. /s/ Madsen & Associates, CPA’s Inc.
